DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 9/13/2022 have been fully considered but they are not persuasive. Applicant argues on pp8 of Applicant Remarks that the cited prior art fails to teach or suggest “concurrent with performing the first STT, performing, by the user endpoint device, a second STT of the at least the portion of the voice interaction to produce a second transcribed speech in a second language different than the first language,” as recited in claim 1.
In response, examiner disagrees. Charugundla teaches concurrent with performing the first STT, performs a second STT of the at least the portion of the voice interaction to produce a second transcribed speech (e.g. concurrently with the first transcription, performs a second transcription of the outgoing voice signals to produce a second transcribed speech/voice [0024]) in any available desired language, as suggested in [0025]. [0024] discloses, in other terms, the outgoing voice signals (e.g., signals from the microphone 104) after having been processed by voice circuit 140 are routed to central processing unit 132 (CPU 2) and the incoming signals (signals being received by the speaker 102), after having been processed by voice circuit 140 are also routed to central processing unit 130 (CPU 1). The Central Processing Units 132 and 130 process the incoming and outgoing voice signals and transfer them to transcribers 148 and 146 respectively for conversion to text in accordance with one or more algorithms being executed under the control of the corresponding CPU, which suggest that the processing is done on the same portion.
See also [0037] whereby in general, the Transcription Telephone of the present invention can be sending and/or receiving text or voice or other types of signals through different types of communication networks simultaneously. 
However, Charugundla fails to clearly show that the first transcription is performed in a first language and the second transcription is performed in a second language different than the first language
Gao teaches a translation system in Fig 2 [0032]-[0040] wherein a first transcription is performed in a first language (e.g. English, see Fig 2 206) and the second transcription is performed in a second language different than the first language (e.g. Chines, see Fig 2 208, different than English)
Charugundla and Gao are analogous art because they all pertain to voice/speech translation systems. Therefore it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Charugundla with the teachings of Gao to include: the first transcription is performed in a first language and the second transcription is performed in a second language different than the first language, as suggested by Gao in [0032]-[0040].
The benefit of the modification would be such that the native language user (system user) and the foreign language speaker will repeat these steps to communicate with each other until all information has been successfully exchanged, Gao [0039].
Because the applied prior art still reads on all the claim limitations as currently presented, examiner maintains his rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Charugundla (US 2014/0314220) in view of Gao (US 2006/0253272).
With respect to claim 11 (similarly claim 1), Charugundla teaches a user endpoint device (e.g. a Two Way Automatic Universal Transcription Telephone Figs 2-3 [0020]) for providing speech-to-text (STT) transcription (e.g. for transcribing speech/voice to text, as suggested in [0024]), comprising: 33Docket No.:420113-US-NP/AVA356PA 
a memory device storing executable instructions (e.g. a memory (not shown) storing instructions, [0024]); and 
a processor in communication with the memory device (e.g. CPUs (130 and 132) in communication with the memory, as suggested in [0024]), wherein the processor when executing the executable instructions (e.g. the CPUs when executing the instructions, as suggested in [0024]): 
initiates an audio communication (e.g. initiates an audio communication i.e. receiving and transmitting voice signals during an established telephone call [0024]) between an enterprise server and the user endpoint device (e.g. between a “cloud” [0024] and the Two Way Automatic Universal Transcription Telephone of Figs 2-3 [0020]), the audio communication comprising a voice interaction between a user associated with the user endpoint device (e.g. the audio communication comprising a voice interaction between a user associated with the Two Way Automatic Universal Transcription Telephone of Figs 2-3 [0020]) and an agent associated with an agent device to which the enterprise server routes the audio communication (e.g. and an agent associated with another telephone [0024] to which the “cloud” routes the audio communication through 134 and/or 150 of Figs 2-3); 
performs during the audio communication, a first STT of at least a portion of the voice interaction to produce a first transcribed speech (e.g. perform during the audio communication a first transcription of the incoming voice signals to produce a first transcribed speech/voice, [0024]) in any available desired language, as suggested in [0025]; 
concurrent with performing the first STT, performs a second STT of the at least the portion of the voice interaction to produce a second transcribed speech (e.g. concurrently with the first transcription, performs a second transcription of the outgoing voice signals to produce a second transcribed speech/voice [0024]) in any available desired language, as suggested in [0025], and 
transmits, during the audio communication, the at least the portion of the voice interaction and at least the first transcribed speech from the user endpoint device to the enterprise server (e.g. a transcript of the entire telephone conversation can also be stored remotely to a "cloud" in the Internet [0024] suggest ‘transmits, during the audio communication, the at least the portion of the voice interaction and at least the first transcribed speech from the user endpoint device to the enterprise server’).
However, Charugundla fails to clearly show that the first transcription is performed in a first language and the second transcription is performed in a second language different than the first language
Gao teaches a translation system in Fig 2 [0032]-[0040] wherein a first transcription is performed in a first language (e.g. English, see Fig 2 206) and the second transcription is performed in a second language different than the first language (e.g. Chines, see Fig 2 208, different than English)
Charugundla and Gao are analogous art because they all pertain to voice/speech translation systems. Therefore it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Charugundla with the teachings of Gao to include: the first transcription is performed in a first language and the second transcription is performed in a second language different than the first language, as suggested by Gao in [0032]-[0040].
The benefit of the modification would be such that the native language user (system user) and the foreign language speaker will repeat these steps to communicate with each other until all information has been successfully exchanged, Gao [0039].
With respect to claim 12 (similarly claim 2), Charugundla teaches the system of claim 11, wherein the processor when executing the executable instructions: transmits, during the audio communication, the second transcribed speech from the user endpoint device to the enterprise server (e.g. a transcript of the entire telephone conversation can also be stored remotely to a "cloud" in the Internet [0024] suggest ‘transmits, during the audio communication, the second transcribed speech from the user endpoint device to the enterprise server’).
With respect to claim 13 (similarly claim 3), Charugundla teaches the system of claim 11, wherein the at least the portion of the voice interaction comprises first speech provided by the user and second speech provided by the agent (e.g. the incoming voice signals and the outgoing voice signals [0024]-[0025] suggest at least the portion of the voice interaction comprises first speech provided by the user and second speech provided by the agent).
With respect to claim 14 (similarly claim 4), Charugundla teaches the system of claim 13, wherein the second transcribed speech comprises a transcription of the second speech provided by the agent (e.g. the incoming voice signals [0024] comprises a transcription of the incoming voice signals provided by the agent i.e. the user of the anther telephone), and wherein the processor when executing the executable instructions: displays the transcription of the second speech provided by the agent on a display apparatus of the user endpoint device during the audio communication (e.g. during an established telephone call, a user of the Transcription Telephone of the present invention is able to view on display 126 text representing audio being received by speaker 102 [0024]).
With respect to claim 15 (similarly claim 5), Charugundla teaches the system of claim 11, wherein the at least the portion of the voice interaction and the first transcribed speech are transmitted substantially concurrently with each other (e.g. a transcript of the entire telephone conversation can also be stored remotely to a "cloud" in the Internet [0024] suggest ‘at least the portion of the voice interaction and the first transcribed speech are transmitted substantially concurrently with each other’), wherein the first 34Docket No.:420113-US-NP/AVA356PA transcribed speech is transmitted via a digital channel and the at least the portion of the voice interaction is transmitted via a voice channel (e.g. [0026] suggest that the outgoing voice signals are transmitted via a digital channel and a portion of the voice interaction is transmitted via a voice channel).
With respect to claim 16 (similarly claim 6), Charugundla teaches the system of claim 11, wherein the processor when executing the executable instructions: determines whether or not the user endpoint device has the computational capability to perform STT of the at least the portion of the voice interaction; and transmits to the enterprise server, the determination as to whether or not the user endpoint device has the computational capability to perform STT of the at least the portion of the voice interaction (e.g. by transcribing the incoming and outgoing voice signals and transmitting them to the “cloud” as suggested in [0020]-[0029], the Two Way Automatic Universal Transcription Telephone of Figs 2-3 [0020] determines whether or not the user endpoint device has the computational capability to perform STT of the at least the portion of the voice interaction; and transmits to the enterprise server, the determination as to whether or not the user endpoint device has the computational capability to perform STT of the at least the portion of the voice interaction).
With respect to claim 17 (similarly claim 7), Charugundla in view of Gao teaches the system of claim 11, wherein the first language is a default system language defined by the enterprise server (Gao e.g. the first language is a default language set/defined by the enterprise server, as suggested in [0027]).
With respect to claim 18 (similarly claim 8), Charugundla in view of Gao teaches the system of claim 11, wherein: the first language is a related language of the agent, and the second language is a related language of a user (Gao e.g. Fig 2 [0032]-[0040] suggest the first language is a related language of the agent, and the second language is a related language of a user).
With respect to claim 19 (similarly claim 9), Charugundla in view of Gao teaches the system of claim 18, wherein the processor when executing the executable instructions: sends an inquiry to the enterprise server requesting an identification of a more-related language of the agent; and in response to sending the inquiry, receives from the enterprise server, the identification of the more-related language of the agent (Gao e.g. Based on the actual speech and/or the recognized speech, in step 116, a language identification algorithm detects the language the foreign speaker is speaking in. It is to be understood that speech may be automatically recognized and the foreign language detected in manners well known in the art of speech processing Fig 1 S116 [0030], which manners include ‘sends an inquiry to the enterprise server requesting an identification of a more-related language of the agent; and in response to sending the inquiry, receives from the enterprise server, the identification of the more-related language of the agent’).
With respect to claim 20 (similarly claim 10), Charugundla teaches the system of claim 11, wherein: initiating the audio communication, performing the first STT, and transmitting the at least the portion of the voice interaction and the first transcribed speech (e.g. initiates the audio communication i.e. receiving and transmitting voice signals during an established telephone call, performing the first STT, and transmitting the at least the portion of the voice interaction and the first transcribed speech as suggested in [0024]) are performed by one of an audio-capable application executing on the user endpoint device (e.g. are performed with the use of well known translation software within voice circuit 140 or remotely located [0025]), a plug-in of a web browser executing on the user endpoint device (e.g. Transcription Telephone thus contains the necessary software to automatically obtain access to the Internet and transmit the displayed text (incoming voice, outgoing voice or both being shown as text on the displays 126, 128 and 172 of FIGS. 2 and 3) in real time at a remote site via the Internet allowing a user or anyone having access to the "cloud" in the Internet to see the text in real time as it is being generated by the Transcript Telephone of the present invention [0037]), or a customized client application executing on the user endpoint device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675